Citation Nr: 0521292	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  04-16 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran reportedly had active service from June 1966 to 
March 1968.  He veteran died in January 2001.  The appellant 
is the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in December 2002, a statement of the 
case was issued in February 2004, and a substantive appeal 
was received in April 2004.  The appellant testified at a 
travel Board hearing in May 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant further action is required on her part.


REMAND

The Certificate of Death reflects that an autopsy was 
performed on the veteran.  The evidence of record contains 
two VA opinions conducted by two individual VA examiners in 
September 2002 and January 2004, respectively.  Both 
examiners reference an autopsy report of the veteran.  
However, it does not appear that the autopsy report is 
included in the claims file.  In view of the nature of the 
issue on appeal, the Board believes that the autopsy report 
should be made of record. 

The evidence of record shows that the veteran died in January 
2001, and the cause of death as reported on his death 
certificate was staphylococial, with an underlying cause of 
sepsis.  Medical records reflect that in September 2000, the 
veteran was admitted to Durham Regional Hospital for a left 
MCA stroke, and subsequently admitted to the VAMC Durham.  On 
x-ray examination of the chest, a radiological report 
reflected that a lung mass was found which was presumed to be 
lung cancer.  Prior to this, in June 2000, the veteran 
underwent an x-ray examination of the chest, and the 
radiological report reflected normal results.  The appellant 
contends that a VA physician at the VA Medical Center (VAMC) 
in Durham told her that the lung mass detected in the 
September 2000 x-ray examination was also evident in the film 
of the June 2000 x-ray examination.  The appellant, 
therefore, contends that the failure of VA to identify and 
follow-up on abnormalities shown in radiology studies in June 
2000, was improper and was a factor in the veteran's death.  

The Board notes that the VA physician who offered the January 
2004 medical opinion commented in his opinion that the June 
2000 film was not available for his review.  Although the 
evidence of record contains radiology reports and treatment 
records from the VAMC Durham and Durham Regional Hospital, 
the Board believes that the actual film of the chest x-rays 
performed in June 2000 should be obtained and reviewed.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the veteran's 
autopsy report, and associate it with the 
claims folder.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

2.  The RO should obtain the veteran's 
chest x-ray examination films from June 
2000 from Durham Regional Hospital and/or 
VAMC Durham.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

3.  If the June 2000 x-ray film is 
obtained, then an appropriate x-ray 
specialist should review the film to 
determine if the June 2000 x-ray 
examination film reveals a lung mass 
indicative of lung cancer.  If so, then 
an appropriate medical doctor should 
offer an opinion as to whether the 
veteran's death was due to VA's failure 
to identify a lung mass, indicative of 
lung cancer, on x-ray examination in 
June 2000.

4.  The RO should then review the 
expanded record and determine if the 
appellant's claim can be granted.  If 
the claim continues to be denied, then 
the appellant and her representative 
should be furnished an appropriate 
supplemental statement of the case and 
be afforded an opportunity to respond 
before the case is returned to the 
Board for appellate review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




